Citation Nr: 0801720	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
separated shoulder.

3.  Entitlement to service connection for a disability 
manifested by numbness of the fingers.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a skin disorder in 
the vicinity of the ankles.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to December 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c) (2007).  In 
the context of a claim for disability compensation, VA's 
"duty to assist" extends to relevant service medical 
records and other relevant records pertaining to the 
claimant's active military, naval, or air service that are 
held or maintained by a governmental entity.  38 C.F.R. 
§ 3.159(c)(3) (2007).

In the present case, the RO has been unable to obtain a 
complete copy of the veteran's service medical records.  In 
May 2005, the veteran requested that efforts be made to 
obtain them from his last duty assignment at the Marine Corps 
Air Station in Beaufort, South Carolina.  He also suggested 
that efforts be made to procure his service personnel 
records, inasmuch as they might contain information relating 
to the fact that he was "pending a medical review" prior to 
his release from active duty.  The Board agrees that these 
efforts should be undertaken.  A remand is required.  
38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to obtain the veteran's 
service medical records from the Marine Corps 
Air Station in Beaufort, South Carolina.  
That facility's personnel office should be 
contacted as one possible source of the 
requested evidence.  Efforts to obtain the 
evidence should be fully documented in the 
claims file, and should be discontinued only 
if it is concluded that the evidence sought 
does not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  Any additional 
(i.e., nonduplicative) information or 
evidence obtained must be associated with the 
record on appeal.

2.  Ask the service department to provide a 
complete copy of the veteran's service 
personnel record.  The National Personnel 
Records Center should be contacted as one 
possible source of the requested evidence.  
Efforts to obtain the evidence should be 
fully documented in the claims file, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Any additional (i.e., 
nonduplicative) information or evidence 
obtained must be associated with the record 
on appeal.

3.  If additional evidence is obtained or 
received, review the expanded record and 
undertake any further development deemed 
necessary, to include arranging to have the 
veteran scheduled for any examinations deemed 
"necessary" under the provisions of 
38 C.F.R. § 3.159(c)(4).

4.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 3.307, 3.309, 
and 3.655.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

